Houghton, J.:
Prior to the year' 1898 the several towns in the county of St.. Lawrence had assessed the various railroads' running through, the-county at unequal amounts per mile. The agitation Upon the sub-' ject resulted in a recommendation by the board of supervisors that: all towns assess all railroads $10,000 per mile; and as an evident: inducement for towns so to do, the board passed a resolution that: in case any town should become involved in litigation with the-railroad company by reason of assessment at that rate, the remaining-real estate being assessed properly at full value, the -county should, bear the expense of such litigation.
This relator, the town of Madrid, had .prior to the adoption of the resolution assessed the Ogdensburg and Lake Champlain Railway Company $8;000 per mile. In the succeeding year it-assessed it at $10,000' per mile in accordance with the recommendation of:"' the board and in evident reliance upon said resolution.
Proceedings were instituted by the railway company, under the--' Tax Law,-for a reduction of this assessment,■ which resulted hr a.reduction to $8,000 per mile, the remaining real estate -of the town being found tó'have been assessed at full' value, In defending this, proceeding the town expended $324,63, and at the" annual session of. the board in 1899 presented the same for audit, and it was-treated by the board as prematurely presented because- the litigation-had not, - yet terminated.
*329From the determination of the court reducing the assessment of the railroad company the town of Madrid took an appeal, upon which it was unsuccessful, and in which, including costs taxed, against it, it expended the sum of $1,856.38. A claim for this-amount was presented to the board of supervisors and rejected upon the ground that it was not a county charge, and that tlieboard of supervisors had no power to agree to pay a claim of such, character or pay it after it had been incurred.
It is to review such action that this writ of certiorari is issued.
We think the writ must be quashed. It was the town board of" assessors against which the railway company instituted proceedings, because of the wrongful assessment. The board of supervisors, as-such, had nothing to do with the assessments of the various towns,, except to equalize them for the purpose of levying the tax. The assessors were not bound to accept its advice or recommendation as to the amount at which they should assess. Certainly they were not. authorized, as the event proved, in following an.improper-recommendation.
The agreement on the part of the board that the county would' pay such expenditures as the town might make, in attempting to-justify the’ judgment of the board as to how railroads should be-assessed, was beyond the power.of the board to make. It was not. a matter in which the county, as such, was interested nor was the-county at large benefited by it. Whatever moneys it was necessary for the county to raise by' taxation would be raised whether the-railroads in one town were assessed $8,000 or $10,000 per mile. It-was not, therefore, within the power of the board to bind the county in the manner attempted.
If a private corporation through its officers, or an individual, had. done what the board of supervisors did in 1898, and the town had. acted on the faith of such recommendations • and promises and incurred expense, the principles of estoppel might apply to at least: a part of the bill finally presented. The county, however, is a. municipal corporation, and municipal corporations cannot beestopped by the unauthorized or illegal agreements or acts of their agents. (Dillon Mun.. Corp. [4th ed.] §§ 457, 936; Moore v. Mayor, 73 N. Y. 238, 246.) But as to a very large proportion of the expenditures made after the presentation of the first bill in 1899-*330no estoppel could lie invoked even if the principles of estoppel were applicable to the county, for the board withdrew from its former position and by resolution gave distinct notice that such claims were not a county charge and that the agreement' to pay them was beyond the scope of the powers of the board.
The writ of certiorari should be quashed, but under the circumstances we think no costs should be imposed.
All concurred.
Writ quashed, without costs.